DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites multiple “they”.  It is unclear as to what Applicant intends the limitation “they” to further limit.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “linear or branched C1-C20” in line 15.  It is unclear as to what Applicant intends the limitation “linear or branched C1-C20” to further limit.  For the purpose of office action, the recitation will be treated as if it recites “linear or branched C1-C20 alkyl groups”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “linear or branched C1-C20” in line 17.  It is unclear as to what Applicant intends the limitation “linear or branched C1-C20” to further limit.  For the purpose of office action, the recitation will be treated as if it recites “linear or branched C1-C20 alkylene groups”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “the same meanings reported above” in lines 20-21.  It is unclear as to what Applicant intends the limitation “the same meanings reported above” to further limit.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 2 recites “general formula (I)” in line 1.  It is unclear whether the claimed “general formula (I)” is identical to or a different feature from the claimed “general formula (I)” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (I)”.  Appropriate correction is required.
	Claim 3 recites “the preparation” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a preparation”.  All claims which depend on clam 3 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 3 recites multiple “they”.  It is unclear as to what Applicant intends the limitation “they” to further limit.  All claims which depend on clam 3 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 3 recites “linear or branched C1-C20” in line 14.  It is unclear as to what Applicant intends the limitation “linear or branched C1-C20” to further limit.  For the purpose of office action, the recitation will be treated as if it recites “linear or branched C1-C20 alkyl groups”.  All claims which depend on clam 3 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 3 recites “linear or branched C1-C20” in line 16.  It is unclear as to what Applicant intends the limitation “linear or branched C1-C20” to further limit.  For the purpose of office action, the recitation will be treated as if it recites “linear or branched C1-C20 alkylene groups”.  All claims which depend on clam 3 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 3 recites “the same meanings reported above” in line 34, in line 45, in line 48.  It is unclear as to what Applicant intends the limitation “the same meanings reported above” to further limit.  All claims which depend on clam 3 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 3 recites “general formula (I)” in line 49.  It is unclear whether the claimed “general formula (I)” is identical to or a different feature from the claimed “general formula (I)” in line 2.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (I)”.  Appropriate correction is required.
	Claim 4 recites “general formula (I)” in line 2.  It is unclear whether the claimed “general formula (I)” is identical to or a different feature from the claimed “general formula (I)” in claim 3.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (I)”.  Appropriate correction is required.
	Claim 4 recites “general formula (II)” in line 5.  It is unclear whether the claimed “general formula (II)” is identical to or a different feature from the claimed “general formula (II)” in claim 3.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (II)”.  Appropriate correction is required.
	Claim 4 recites “general formula (II)” in line 15.  It is unclear whether the claimed “general formula (II)” is identical to or a different feature from the claimed “general formula (II)” in claim 3.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (II)”.  Appropriate correction is required.
	Claim 4 recites “general formula (III)” in line 26.  It is unclear whether the claimed “general formula (III)” is identical to or a different feature from the claimed “general formula (III)” in claim 3.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (II)”.  Appropriate correction is required.
	Claim 4 recites “general formula (III)” in line 37.  It is unclear whether the claimed “general formula (III)” is identical to or a different feature from the claimed “general formula (III)” in claim 3.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (III)”.  Appropriate correction is required.
	Claim 4 recites “general formula (IV)” in line 44.  It is unclear whether the claimed “general formula (IV)” is identical to or a different feature from the claimed “general formula (IV)” in claim 3.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (IV)”.  Appropriate correction is required.
	Claim 4 recites “general formula (V)” in line 45.  It is unclear whether the claimed “general formula (V)” is identical to or a different feature from the claimed “general formula (V)” in claim 3.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (V)”.  Appropriate correction is required.
	Claim 4 recites “general formula (IV)” in line 47.  It is unclear whether the claimed “general formula (IV)” is identical to or a different feature from the claimed “general formula (IV)” in claim 3.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (IV)”.  Appropriate correction is required.
	Claim 4 recites “general formula (VI)” in line 48.  It is unclear whether the claimed “general formula (VI)” is identical to or a different feature from the claimed “general formula (VI)” in claim 3.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (VI)”.  Appropriate correction is required.
	Claim 4 recites “general formula (IV)” in line 66.  It is unclear whether the claimed “general formula (IV)” is identical to or a different feature from the claimed “general formula (IV)” in claim 3.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (IV)”.  Appropriate correction is required.
	Claim 4 recites “general formula (IV)” in line 80.  It is unclear whether the claimed “general formula (IV)” is identical to or a different feature from the claimed “general formula (IV)” in claim 3.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (IV)”.  Appropriate correction is required.
	Claim 5 recites multiple “they”.  It is unclear as to what Applicant intends the limitation “they” to further limit.  All claims which depend on clam 5 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 5 recites “linear or branched C1-C20” in line 15.  It is unclear as to what Applicant intends the limitation “linear or branched C1-C20” to further limit.  For the purpose of office action, the recitation will be treated as if it recites “linear or branched C1-C20 alkyl groups”.  All claims which depend on clam 5 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 5 recites “linear or branched C1-C20” in line 17.  It is unclear as to what Applicant intends the limitation “linear or branched C1-C20” to further limit.  For the purpose of office action, the recitation will be treated as if it recites “linear or branched C1-C20 alkylene groups”.  All claims which depend on clam 5 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 5 recites “the meanings reported above” in line 41.  It is unclear as to what Applicant intends the limitation “the meanings reported above” to further limit.  All claims which depend on clam 5 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 6 recites “A process” in line 1.  It is unclear whether the claimed “A process” is identical to or a different feature from the claimed “A process” in claim 5.  For the purpose of office action, the recitation will be treated as if it recites “The process”.  Appropriate correction is required.
	Claim 6 recites “an anthradithiophene derivative” in lines 1-2.  It is unclear whether the claimed “an anthradithiophene derivative” is identical to or a different feature from the claimed “an anthradithiophene derivative” in claim 5.  For the purpose of office action, the recitation will be treated as if it recites “the anthradithiophene derivative”.  Appropriate correction is required.
	Claim 6 recites “general formula (I)” in line 2.  It is unclear whether the claimed “general formula (I)” is identical to or a different feature from the claimed “general formula (I)” in claim 5.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (I)”.  Appropriate correction is required.
	Claim 6 recites “general formula (VII)” in lines 9-10.  It is unclear whether the claimed “general formula (VII)” is identical to or a different feature from the claimed “general formula (VII)” in claim 5.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (VII)”.  Appropriate correction is required.
	Claim 6 recites “general formula (VI)” in lines 19-20.  It is unclear whether the claimed “general formula (VI)” is identical to or a different feature from the claimed “general formula (VI)” in claim 5.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (VI)”.  Appropriate correction is required. 
	Claim 6 recites “general formula (VII)” in lines 25-26.  It is unclear whether the claimed “general formula (VII)” is identical to or a different feature from the claimed “general formula (VII)” in claim 5.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (VII)”.  Appropriate correction is required. 
	Claim 6 recites “general formula (VII)” in lines 33-34.  It is unclear whether the claimed “general formula (VII)” is identical to or a different feature from the claimed “general formula (VII)” in claim 5.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (VII)”.  Appropriate correction is required. 
	Claim 6 recites “general formula (VII)” in lines 9-10.  It is unclear whether the claimed “general formula (VII)” is identical to or a different feature from the claimed “general formula (VII)” in claim 5.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (VII)”.  Appropriate correction is required.
	Claim 6 recites “said compound” in line 47.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
	Claim 6 recites “general formula (VIII)” in line 47.  It is unclear whether the claimed “general formula (VIII)” is identical to or a different feature from the claimed “general formula (VIII)” in claim 5.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (VIII)”.  Appropriate correction is required.
	Claim 6 recites “said compound” in line 57.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
	Claim 6 recites “general formula (VII)” in line 57.  It is unclear whether the claimed “general formula (VII)” is identical to or a different feature from the claimed “general formula (VII)” in claim 5.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (VII)”.  Appropriate correction is required.
	Claim 6 recites “said compound” in line 66.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
	Claim 6 recites “general formula (VII)” in line 66.  It is unclear whether the claimed “general formula (VII)” is identical to or a different feature from the claimed “general formula (VII)” in claim 5.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (VII)”.  Appropriate correction is required.
	Claim 6 recites “said compound” in line 80.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
	Claim 6 recites “general formula (VIII)” in line 80.  It is unclear whether the claimed “general formula (VIII)” is identical to or a different feature from the claimed “general formula (VIII)” in claim 5.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (VIII)”.  Appropriate correction is required.
	Claim 7 recites multiple “they”.  It is unclear as to what Applicant intends the limitation “they” to further limit.  All claims which depend on clam 7 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 7 recites “linear or branched C1-C20” in line 15.  It is unclear as to what Applicant intends the limitation “linear or branched C1-C20” to further limit.  For the purpose of office action, the recitation will be treated as if it recites “linear or branched C1-C20 alkyl groups”.  All claims which depend on clam 7 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 7 recites “linear or branched C1-C20” in line 17.  It is unclear as to what Applicant intends the limitation “linear or branched C1-C20” to further limit.  For the purpose of office action, the recitation will be treated as if it recites “linear or branched C1-C20 alkylene groups”.  All claims which depend on clam 7 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 7 recites “the meanings reported above” in lines 19-20.  It is unclear as to what Applicant intends the limitation “the meanings reported above” to further limit.  All claims which depend on clam 7 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 8 recites “A polymer” in line 1.  It is unclear whether the claimed “A polymer” is identical to or a different feature from the claimed “A polymer” in claim 7.  For the purpose of office action, the recitation will be treated as if it recites “The polymer”.  Appropriate correction is required.
	Claim 8 recites “an anthradithiophene derivative” in lines 1-2.  It is unclear whether the claimed “an anthradithiophene derivative” is identical to or a different feature from the claimed “an anthradithiophene derivative” in claim 7.  For the purpose of office action, the recitation will be treated as if it recites “the anthradithiophene derivative”.  Appropriate correction is required.
	Claim 8 recites multiple “the same meanings reported above”.  It is unclear as to what Applicant intends the limitation “the meanings reported above” to further limit.  Appropriate correction is required.
	Claim 9 recites “general formula (x)” in line 4.  It is unclear whether the claimed “general formula (x)e” is identical to or a different feature from the claimed “general formula (x)” in claim 7.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (x)”.  Appropriate correction is required. 
	Claim 10 recites “general formula (x)” in line 3.  It is unclear whether the claimed “general formula (x)e” is identical to or a different feature from the claimed “general formula (x)” in claim 7.  For the purpose of office action, the recitation will be treated as if it recites “the general formula (x)”.  Appropriate correction is required.
	Claim 11 recites “The photovoltaic device” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “A photovoltaic device”.  Appropriate correction is required.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726